Citation Nr: 0930421	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated at 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.R.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1953 to July 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded an increased rating for 
bilateral hearing loss from noncompensable to 30 percent; 
effective from January 17, 2003; increased the evaluation to 
50 percent from April 1, 2005; reduced the evaluation to 40 
percent from November 1, 2007; and increased the evaluation 
to 50 percent from April 8, 2009.  

This case was previously before the Board in April 2008 and 
the issue was entitlement to restoration of a 50 percent 
evaluation for bilateral hearing loss.  Though the 50 percent 
rating was restored effective from April 2009, the entire 
benefit sought was not awarded.  The United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue of entitlement to 
an increased rating remains in appellate status. 

A hearing on this matter was held before the undersigned 
Veterans Law Judge on February 14, 2008.  A copy of the 
hearing transcript has been associated with the file.

In correspondence received in June 2009, the Veteran raised a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  To date, no action has been taken on 
this claim.  It is hereby referred back to the agency of 
jurisdiction for appropriate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period of time prior to March 31, 2005, bilateral 
hearing loss was manifested by no more than level VII hearing 
for the left ear and level VI for the right ear.

2.  For the period of time from April 1, 2005, through 
October 31, 2007, bilateral hearing loss was manifested by no 
more than level IX hearing for the left ear and level VIII 
for the right ear.

3.  For the period from November 1, 2007, to April 7, 2009, 
bilateral hearing loss was manifested by no more than level 
VIII hearing for the left ear and level VII for the right 
ear.

4.  Since April 8, 2009, bilateral hearing loss has been 
manifested by no more than level IX hearing for the left ear 
and level VII for the right ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for bilateral hearing loss for the period prior to 
March 31, 2005 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, Diagnostic 
Code 6100 (2008).   

2.  The criteria for a disability evaluation in excess of 50 
percent for bilateral hearing loss are not met for the period 
of time from April 1, 2005, through October 31, 2007.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 
4.86 and Part 4, Diagnostic Code 6100 (2008).   

3.  The criteria for a disability evaluation in excess of 40 
percent for bilateral hearing loss are not met for the period 
of time from November 1, 2007, through April 7, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 
4.86 and Part 4, Diagnostic Code 6100 (2008).   

4.  The criteria for a disability evaluation in excess of 50 
percent for bilateral hearing loss have not been met for the 
period of time since April 8, 2009.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, 
Diagnostic Code 6100 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated February 2003 and May 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim for an increased rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  Additionally, the May 2008 correspondence provided 
the Veteran with notice of the Diagnostic Code criteria 
appropriate to his claim and advised him to submit evidence 
of the impact of his disability on his employment and daily 
life as required by Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).   

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.



Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.   See 38 C.F.R. § 4.85.  The 
assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric valuations are  
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349  
(1992). 

For the period of time prior to March 31, 2005

Service connection for bilateral hearing loss was established 
by rating decision dated November 1973, and a noncompensable 
rating was assigned.  The present claim for an increased 
rating was received on January 17, 2003.  



The results of April 2003 VA audiological testing were as 
follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
60
90
85
68.75
LEFT
40
80
95
95
77.5

Speech discrimination was 72 percent in the right ear and 64 
percent in the left ear.

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 66 and 73 with the line for 
percentage of speech discrimination falling between 68 and 
74, the resulting numeric designation for the right ear was 
VI.  By intersecting the column in Table VI for average pure 
tone decibel loss falling between 74 and 81 with the line for 
percent of discrimination between 60 and 66, the resulting 
numeric designation for the left ear was VII.  

Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of VI for 
the right ear and VII for the left ear, the point of 
intersection on Table VII required assignment of a 30 percent 
rating under DC 6100.   See 38 C.F.R. § 4.85(h). 

The results of April 2004 VA audiological testing were as 
follows:






HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
65
90
95
72.5
LEFT
40
90
100
100
82.5

Word recognition was 84 percent in the right ear and 80 
percent in the left ear.

These results were not certified by the audiologist.  
However, intersecting the column in Table VI for average pure 
tone decibel loss falling between 66 and 73 with the line for 
percentage of speech discrimination falling between 84 and 
90, the resulting numeric designation for the right ear was 
III.  By intersecting the column in Table VI for average pure 
tone decibel loss falling between 82 and 89 with the line for 
percent of discrimination between 76 and 82, the resulting 
numeric designation for the left ear was V.  

Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of III for 
the right ear and V for the left ear, the point of 
intersection on Table VII required assignment of a 10 percent 
rating under DC 6100.   See 38 C.F.R. § 4.85(h). 

After review of the medical evidence, the Board finds 
entitlement to a rating in excess of 30 percent for bilateral 
hearing loss for the period of time from January 17, 2003, to 
March 31, 2005, has not been shown.  38 C.F.R. § 4.85 Table 
VII.

For the period of time from April 1, 2005, to October 31, 
2007 

A disability evaluation of 50 percent was granted after April 
1, 2005, VA audiological testing, revealed the following 
results:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
70
100
100
76
LEFT
40
80
110
105
84

Speech discrimination was 56 percent in the right ear and 48 
percent in the left ear.

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 74 and 81 with the line for 
percentage of speech discrimination falling between 52 and 
58, the resulting numeric designation for the right ear was 
VIII.  By intersecting the column in Table VI for average 
pure tone decibel loss falling between 82 and 89 with the 
line for percent of discrimination between 44 and 50, the 
resulting numeric designation for the left ear was IX.  

Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of VIII 
for the right ear and IX for the left ear, the point of 
intersection on Table VII required assignment of a 50 percent 
rating under DC 6100.   See 38 C.F.R. § 4.85(h). 

After review of the medical evidence, the Board finds that 
entitlement to an evaluation in excess of 50 percent for 
bilateral hearing loss for the period of time from April 1, 
2005, to October 31, 2007, has not been shown.  38 C.F.R. § 
4.85 Table VII.

For the period of time from November 1, 2007 through April 7, 
2009

The results of November 2006 VA audiological testing were as 
follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
70
95
90
74
LEFT
40
95
110
110
89

Speech discrimination was 80 percent in the right ear and 76 
percent in the left ear.

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 74 and 81 with the line for 
percentage of speech discrimination falling between 76 and 
82, the resulting numeric designation for the right ear was 
V.  By intersecting the column in Table VI for average pure 
tone decibel loss falling between 82 and 89 with the line for 
percent of discrimination between 76 and 82, the resulting 
numeric designation for the left ear was V.  

Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of V for 
the right ear and V for the left ear, the point of 
intersection on Table VII required assignment of a 20 percent 
rating under DC 6100.   See 38 C.F.R. § 4.85(h). 

In December 2006, the RO notified the Veteran of its 
intention to reduce his disability evaluation from 50 percent 
to 20 percent.  

In connection with the proposed reduction in benefits, the 
Veteran was afforded an audiological examination for VA 
purposes in July 2007.  This examination included a 
controlled speech hearing test (Maryland CNC) and a puretone 
audiometry test.  However, the puretone audiometry test did 
not indicate the pure tone threshold at 3000 Hertz in the 
left ear.  Thus, the results cannot be certified.  However, 
the results were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
70
100
100
77.5
LEFT
50
80
NR
100+
NR

Speech discrimination was 66 percent in the right ear and 64 
percent in the left ear.

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 74 and 81 with the line for 
percentage of speech discrimination falling between 60 and 
66, the resulting numeric designation for the right ear was 
VII.  Assuming the average pure tone decibel loss was greater 
than 98 and intersecting with the line for percentage of 
speech discrimination falling between 60 and 66, the 
resulting numeric designation for the left ear was no more 
than VIII.  

Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of VII for 
the right ear and VIII for the left ear, the point of 
intersection on Table VII required assignment of a 40 percent 
rating under DC 6100.   See 38 C.F.R. § 4.85(h).  

In summary, there was no basis for assigning an evaluation 
greater than 40 percent for the exhibited hearing loss during 
any audiometric examination during this period.  Accordingly, 
the Veteran's reduction in his disability rating was not 
proper. The 50 percent rating is restored.  There is no 
evidence showing entitlement to a rating in excess of 50 
percent for this period of time.

After review of the medical evidence, the Board finds that 
entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss for the period of time from November 
1, 2007, through April 7, 2009, has not been shown.  38 
C.F.R. § 4.85 Table VII.

For the period of time since April 8, 2009

The results of VA audiological testing dated April 8, 2009, 
were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
75
90
90
76
LEFT
45
94
105
105
87

Speech discrimination was 60 percent in the right ear and 46 
percent in the left ear.

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 74 and 81 with the line for 
percentage of speech discrimination falling between 60 and 
66, the resulting numeric designation for the right ear was 
VII.  By intersecting the column in Table VI for average pure 
tone decibel loss falling between 82 and 89 with the line for 
percent of discrimination between 44 and 50, the resulting 
numeric designation for the left ear was IX.  

Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of VII for 
the right ear and IX for the left ear, the point of 
intersection on Table VII required assignment of a 50 percent 
rating under DC 6100.   See 38 C.F.R. § 4.85(h). 

After review of the medical evidence, the Board finds that an 
evaluation in excess of 50 percent for bilateral hearing loss 
for the period of time since April 8, 2009, is not warranted.  
38 C.F.R. § 4.85 Table VII.


Extraschedular Evaluation

The record does not show that the Veteran is entitled to an 
extraschedular rating under 38 C.F.R. §§ 3.321(b) (1).  The 
Board must address referral to the Chief Benefits Director or 
the Director, Compensation and Pension Service, under 38 
C.F.R.§ 3.321 (b)(1) only where circumstances are presented 
which the Director might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board acknowledges Veteran's testimony that his tinnitus 
reduces the efficacy of commercial hearing aids and thus 
prevents him from minimizing the effects of his service-
connected hearing loss.  Nevertheless,  it does not 
demonstrate that the Veteran's bilateral hearing loss 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.  
The Veteran has not submitted evidence reflecting a 
diminishment in his quality of life or the impact of his 
hearing loss worsening his daily life that is greater than 
that contemplated by the evaluations awarded for his hearing 
loss.  There is no objective evidence that his complaints are 
exceptional or unusual for a person with his level of hearing 
loss.  Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996)


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


